

115 HR 214 IH: American Fisheries Advisory Committee Act
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 214IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish the American Fisheries Advisory Committee to assist in the awarding of fisheries
			 research and development grants, and for other purposes.
	
 1.Short titleThis Act may be cited as the American Fisheries Advisory Committee Act. 2.American Fisheries Advisory Committee (a)EstablishmentSection 2 of the Act of August 11, 1939 (15 U.S.C. 713c–3), is amended by adding at the end the following:
				
					(f)American Fisheries Advisory Committee
 (1)DefinitionsIn this subsection: (A)CommitteeThe term Committee means the American Fisheries Advisory Committee established under paragraph (2).
 (B)Marketing and promotionThe term marketing and promotion means an activity aimed at encouraging the consumption of seafood or expanding or maintaining commercial markets for seafood.
 (C)ProcessorThe term processor means any person in the business of preparing or packaging seafood (including seafood of the processor’s own harvesting) for sale.
 (D)SeafoodThe term seafood means farm-raised and wild-caught fish or shellfish harvested in the United States or by a United States flagged vessel for human consumption.
 (E)Seafood industryThe term seafood industry means harvesters, marketers, growers, processors, and persons providing them with goods and services.
 (2)EstablishmentNot later than 90 days after the date of the enactment of the American Fisheries Advisory Committee Act, the Secretary shall establish five regions within the American Fisheries Advisory Committee as follows:
 (A)Region 1 shall consist of Alaska, Hawaii, the Commonwealth of the Northern Mariana Islands, and the territories of Guam and American Samoa.
 (B)Region 2 shall consist of Maine, New Hampshire, Massachusetts, Rhode Island, Connecticut, New York, Michigan, Minnesota, Wisconsin, Illinois, Indiana, Ohio, and Pennsylvania.
 (C)Region 3 shall consist of Texas, Alabama, Louisiana, Mississippi, Florida, Puerto Rico, and the territory of the Virgin Islands.
 (D)Region 4 shall consist of California, Washington, Oregon, and Idaho. (E)Region 5 shall consist of New Jersey, Delaware, Maryland, Virginia, North Carolina, South Carolina, and Georgia.
 (3)MembershipThe Committee shall be composed of the following members: (A)Regional representationEach of the regions listed in subparagraphs (A) through (E) of paragraph (2) shall be represented on the Committee by two members—
 (i)who are appointed by the Secretary; (ii)who reside in a State or territory in the region that the member will represent;
 (iii)of which— (I)one shall have experience as a seafood harvester; and
 (II)one shall have experience as a processor; and (iv)that are selected so that the members of the Committee have experience or expertise with as many seafood species as practicable.
 (B)At-large membersThe Secretary shall appoint to the Committee at-large members to ensure that the Committee fairly reflects the expertise and interest of the seafood industry located in each region, as follows:
 (i)One individual with experience in mass market food distribution. (ii)One individual with experience in mass market food retail or food service.
 (iii)One individual with experience in the marketing of seafood. (iv)One individual with experience in growing seafood.
 (v)One individual who is an employee of the National Marine Fisheries Service with expertise in fisheries research.
 (4)Member termsThe term for a member of the Committee shall be three years, except that the Secretary shall designate staggered terms for the members initially appointed to the Committee.
 (5)ResponsibilitiesThe Committee shall be responsible for— (A)identifying needs of the seafood industry that may be addressed by a project funded with a grant under subsection (c);
 (B)developing the request for proposals for such grants; (C)reviewing applications for such grants; and
 (D)selecting applications for approval under subsection (c)(2)(B). (6)ChairThe Committee shall elect a chair by a majority of those voting, if a quorum is present.
 (7)QuorumA simple majority of members of the Committee shall constitute a quorum, but a lesser number may hold hearings.
						(8)Meetings
 (A)FrequencyThe Committee shall meet not more than two times each year. (B)LocationThe meetings of the Committee shall rotate between the geographic regions described under paragraph (2).
 (C)Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Committee. (9)StaffThe Committee may employ staff as necessary without regard to the provisions of title 5, United States Code.
						(10)Per diem and expenses and funding
 (A)In generalA member of the Committee shall serve without compensation, but shall be reimbursed in accordance with section 5703 of title 5, United States Code, for reasonable travel costs and expenses incurred in performing duties as a member of the Committee.
 (B)FundingThe reimbursements made under subparagraph (A) shall be paid with the funds made available for grants under subsection (c).
 (11)Conflict of interestThe conflict of interest and recusal provisions set out in section 302(j) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852(j)) shall apply to any decision by the Committee and to all members of the Committee as if each member of the Committee is an affected individual within the meaning of such section 302(j), except that in addition to the disclosure requirements of section 302(j)(2)(C) of such Act (16 U.S.C. 1852(j)(2)(C)), each member of the Committee shall disclose any financial interest or relationship in an organization or with an individual that is applying for a grant under subsection (c) held by the member of the Committee, including an interest as an officer, director, trustee, partner, employee, contractor, agent, or other representative..
 (b)Role in approval of grantsSection 2(c)(3) of the Act of August 11, 1939 (15 U.S.C. 713c–3(c)(3)), is amended to read as follows:
				
 (3)No application for a grant under this subsection may be approved unless— (A)the Secretary is satisfied that the applicant has the requisite technical and financial capability to carry out the project; and
 (B)the application is selected for funding by the American Fisheries Advisory Committee under subsection (f)..
			